DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c). 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a process for the preparation of a jelly confectionary, the process comprising mixing trehalose and/or isomaltulose with a gelling agent and water.
Group II, claim(s) 10-18, drawn to a process for the preparation of a jelly confectionary, the process comprising heating a mixture comprising trehalose and/or isomaltulose with polydextrose and water.
Group III, claim(s) 19-20, drawn to a process for the preparation of a jelly confectionary, the process comprising combining and mixing trehalose and/or isomaltulose with water and a gelling agent.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a process of producing a jelly confectionary comprising: (A) mixing isomaltulose and/or trehalose with water to form a composition; (B) pouring the composition into a mold; and (C) drying the composition in the mold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lagache (US 2015/0282499).  Lagache teaches a method for producing a jelly confectionary [0003], wherein the method comprises: (A) mixing water with trehalose and/or isomaltulose to form a composition [0157], [0163]; (B) pouring the composition into a mold; and drying the composition in the mold [0003].
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a process of producing a jelly confectionary comprising: (A) mixing isomaltulose and/or trehalose with water to form a composition; (B) bringing the temperature of the composition to a temperature of 80-90°C; (C) pouring the composition into a mold having a mold temperature of 2-10°C; and (D) drying the composition in the mold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lagache (US 2015/0282499) in view of Flickinger (US 6,596,334).  Lagache teaches a method for producing a jelly confectionary [0003], wherein the method comprises: mixing water with trehalose and/or isomaltulose to form a composition [0157], [0163]; pouring the composition into a mold; and drying the composition in the mold [0003].  It does not teach that the temperature of the composition is adjusted to 80-90°C or that the mold temperature is 2-10°C.  However, Flickinger teaches a method of producing a jelly confectionary (corresponding to gelled dried sweetened product in Abstract), wherein the method comprises: heating the composition to a temperature of 80-90°C (column 8, lines 7-10), which falls within the claimed temperature range, and then pouring the heated composition into a mold (column 8, lines 16-17) having a mold temperature of less than 25°C (column 8, lines 46-50), which overlaps the claimed mold temperature range.  Since Lagache teaches a method for producing jelly confectionaries using molds, but does not disclose a pouring temperature for the composition or a mold temperature for the molds, a skilled practitioner would have been motivated to consult an additional reference such as Flickinger in order to determine a suitable pouring temperature and mold temperature for forming jelly confectionaries.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a process of producing a jelly confectionary comprising: (A) mixing isomaltulose and/or trehalose with water to form a composition; (B) bringing the temperature of the composition to a temperature of 85-90°C; (C) pouring the composition into a mold; and (D) drying the composition in the mold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lagache (US 2015/0282499) in view of Flickinger (US 6,596,334).  Lagache teaches a method for producing a jelly confectionary [0003], wherein the method comprises: mixing water with trehalose and/or isomaltulose to form a composition [0157], [0163]; pouring the composition into a mold; and drying the composition in the mold [0003].  It does not teach that the temperature of the composition is adjusted to 80-90°C.  However, Flickinger teaches a method of producing a jelly confectionary (corresponding to gelled dried sweetened product in Abstract), wherein the method comprises: heating the composition to a temperature of 80-90°C (column 8, lines 7-10), which falls within the claimed temperature range, and then pouring the heated composition into a mold (column 8, lines 16-17).  Since Lagache teaches a method for producing jelly confectionaries using molds, but does not disclose a pouring temperature for the composition, a skilled practitioner would have been motivated to consult an additional reference such as Flickinger in order to determine a suitable pouring temperature for forming jelly confectionaries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Elizabeth Koral on 08/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791